Citation Nr: 1646188	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1967 to July 1970.  He is the recipient of numerous awards and decorations, to include the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which addressed the Veteran's claims for increased ratings for his service-connected disabilities.  Thereafter, in October 2012, the Board found that a claim of entitlement to a TDIU had been raised as part and parcel of his claims for increased ratings pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and took jurisdiction over such issue.

The Board remanded the TDIU claim in October 2012 and July 2014 for additional development.  Notably, the Board referred the issue of entitlement an in increased rating for PTSD in the July 2014 decision and, in a March 2016 rating decision, the RO denied the increased rating claim.  The Veteran disagreed with such decision in June 2016.  However, a statement of the case (SOC) as to this claim has not yet been issued and, as such, this claim is addressed in the remand below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that, subsequent to the issuance of the April 2016 supplemental SOC regarding the Veteran's TDIU claim, additional evidence, to include updated VA treatment records dated through October 2016 and VA examinations conducted in September 2016 were associated with the record.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, as his claim for a TDIU is being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, in a March 2016 rating decision, the RO denied the Veteran's claim for an increased rating for his service-connected PTSD.  In June 2016, the Veteran submitted a timely notice of disagreement with the March 2016 decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. 
§ 19.26.  Thus, remand for issuance of an SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Unfortunately, the Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the claim for an increased rating for PTSD that is remanded herein.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In this regard, several VA examiners have opined during the course of the appeal that the Veteran could work in a sedentary capacity.  Then, in June 2015 a VA examiner opined that the Veteran had several psychological diagnoses that combined to produce occupational impairment with reduced reliability and productivity, but only 30 percent of that impairment was caused by the Veteran's service-connected PTSD.  Subsequently, in a June 2016 private opinion rendered by Dr. A.I., he opined that all of the Veteran's psychological disorders are related to his PTSD and that together they render him unable to maintain gainful employment.  Thus, it is clear that the outcome of the Veteran's increased rating claim could materially impact his TDIU claim and the issue must be remanded pending further development of the PTSD claim.

Furthermore, since the most recent readjudication of the Veteran's TDIU claim in the April 2016 supplemental SOC, service connection was awarded for peripheral neuropathy of the left and right lower extremities in an October 2016 rating decision.  As such, in the readjudication of the Veteran's TDIU claim, the AOJ should also consider such newly service-connected disabilities' impact on his ability to obtain and maintain gainful employment.

Finally, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the April 2016 supplemental SOC.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC regarding the issue of entitlement to an increased rating for his PTSD.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the April 2016 supplemental SOC.  In this regard, the AOJ should take into consideration the Veteran's newly service-connected disabilities of peripheral neuropathy of the left and right lower extremities' impact on his ability to obtain and maintain gainful employment.  If the claim remains denied, the Veteran and his representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


